UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7372



FRANKLIN E. CARTER,

                                            Plaintiff - Appellant,

          versus


GEORGE TRENT; WILLIAM K. DAVIS; CINDY LARGENT;
FRANCIS HENDERSON, Doctor; WEXFORD HEALTH
SOURCES, INCORPORATED; SUBHASH GAJENDRAGADKAR,
Doctor; WILLIAM KINCAID; STEVEN BLACK; JOHN
DOE; JANE DOE, Nurses; JOHN DOE; JANE DOE,
Counselors; HOWARD PAINTER; TRESA WAID; SANDY
JAYNES; ESSA ABDULLA; ROY WHITE; CORRECTIONAL
MEDICAL SYSTEMS, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. David A. Faber, District Judge.
(CA-98-146-5)


Submitted:   February 22, 2000            Decided:   March 14, 2000


Before MURNAGHAN, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Franklin E. Carter, Appellant Pro Se. Leslie K. Kiser, WEST VIR-
GINIA DEPARTMENT OF CORRECTIONS, Charleston, West Virginia; Thomas
John Hurney, Jr., Karen M.R. Weber, JACKSON & KELLY, Charleston,
West Virginia; David Ernest Boelzner, WRIGHT ROBINSON, OSTHIMER &
TATUM, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Franklin E. Carter appeals district court’s order adopting the

reports and recommendations of the magistrate judge and dismissing

six of the eighteen Defendants named in this action under 42

U.S.C.A. § 1983 (West Supp. 1999).   We dismiss the appeal for lack

of jurisdiction because the order is not appealable.    This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).      The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3